Citation Nr: 0023477	
Decision Date: 09/05/00    Archive Date: 09/08/00

DOCKET NO.  98-08 891	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUE

Entitlement to an increased (compensable) rating for 
bilateral hearing loss.


REPRESENTATION

Appellant represented by:	John S. Berry, Attorney


ATTORNEY FOR THE BOARD

Milo H. Hawley, Counsel


INTRODUCTION

The veteran had active service from October 1969 to October 
1971.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 1998 decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in Lincoln, 
Nebraska, that granted service connection for bilateral 
hearing loss and assigned a noncompensable evaluation.


REMAND

VA regulations relating to rating hearing loss were amended 
effective June 10, 1999.  64 Fed. Reg. 25,202-25,210 (May 11, 
1999) (to be codified at 38 C.F.R. §§ 4.85, 4.86.)  The 
veteran's bilateral hearing loss must be evaluated under both 
the new and old regulations in accordance with Karnas v. 
Derwinski, 1 Vet. App. 308, 313 (1991).  His hearing loss 
should be evaluated under the old criteria both prior to and 
from June 10, 1999, and under the new criteria from June 10, 
1999, whichever is more favorable to the veteran.  Id; 
38 U.S.C.A. § 5110(g)(West 1991).  

A June 1999 RO decision granted service connection for post-
traumatic stress disorder (PTSD) and assigned a 30 percent 
evaluation.  This decision also denied entitlement to a total 
rating based upon individual unemployability due to service-
connected disabilities.  Correspondence from the veteran's 
representative, received within one year of the notification 
of the June 1999 decision, reflects disagreement with the 
evaluation assigned for the veteran's PTSD as well as the 
denial of the total rating based upon individual 
unemployability due to service-connected disability.  Where 
there is a notice of disagreement, a remand, not referral, is 
required by the Board.  Manlincon v. West, 12 Vet. App. 238 
(1999).  

In light of the above, the appeal is REMANDED to the RO for 
the following:

1.  The RO should contact the veteran and 
request that he provide the names, 
addresses, and dates of treatment for all 
health care, both VA and private, that he 
has received for hearing loss and PTSD in 
recent years.  With any necessary 
authorization from the veteran, the RO 
should attempt to obtain all identified 
treatment records, that are not currently 
of record.

2.  Then, the RO should arrange for the 
veteran to be afforded a VA audiology 
examination to determine the current 
nature and extent of his bilateral 
hearing loss.  All necessary tests and 
studies should be conducted and all 
findings reported in detail.

3.  The RO should issue a statement of 
the case addressing the issues of 
entitlement to an increased rating for 
PTSD and a total rating based upon 
individual unemployability due to 
service-connected disabilities.  All 
appropriate appellate procedures should 
then be followed.

4.  After the development requested has 
been completed, the RO should again 
review the veteran's claim for an 
increased rating for bilateral hearing 
loss under both the old and new criteria 
for rating hearing loss in effect prior 
to and from June 10, 1999, and 
readjudicate his claim.

5.  If the benefit sought on appeal is 
not granted to the veteran's satisfaction 
or if a timely notice of disagreement is 
received with respect to any other 
matter, the veteran and his 
representative should be provided a 
supplemental statement of the case on all 
issues in appellate status and afforded 
the appropriate opportunity to respond.

Thereafter, the case should be returned to the Board for 
further appellate consideration, if otherwise in order.  In 
taking this action, the Board implies no conclusion, either 
legal or factual, as to the ultimate outcome warranted.  No 
action is required of the veteran until he is otherwise 
notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).



		
	U. R. POWELL
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Veterans Appeals.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(1999).


